Citation Nr: 1313471	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  10-16 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right hip disorder, to include as secondary to service-connected status-post dermatofibroma removal and limitation of motion of the right ankle. 

2.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected status-post dermatofibroma removal and limitation of motion of the right ankle. 

3.  Entitlement to service connection for a condition manifested by limitation of motion of the right leg, to include as secondary to service-connected status-post dermatofibroma removal and limitation of motion of the right ankle. 

4.  Whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disorder.   

5.  Entitlement to service connection for hyperostosis.  

6.  Entitlement to automobile and adaptive equipment, or adaptive equipment only.

7.  Entitlement to an increased rating for the service-connected disability manifested by limitation of motion of the right ankle, currently evaluated at 10 percent.

8.  Entitlement to an effective date earlier than March 15, 2010, for the assignment of a 10 percent rating for the service-connected disability manifested by limitation of motion of the right ankle.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to August 1986.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO. 

In the Veteran's April 2010 VA Form 9, Appeal to the Board of Veterans Appeals, she indicated that she wished to testify at a hearing before the Board in Washington, DC.  

Then, in February 2013, she submitted a statement requesting that her case be decided without a hearing.  The Veteran stated she was unable to travel due to the current severity of her disabilities.  In March 2013, a hearing was scheduled, and the Veteran failed to appear.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

The Board notes that the record does not contain a waiver of initial review by the agency of original jurisdiction referable to medical evidence added to both the Virtual VA claims file and regular file since the issuance of the December 2011 Supplemental Statement of the Case.  
However, to the extent that the action taken hereinbelow is favorable to the Veteran, the Board finds there is no risk of prejudice to the Veteran from proceeding without the waiver.  

Because the remaining claims are being remanded for other action, on remand, the RO should review the new evidence and issue a fully responsive Supplemental Statement of the Case.  See 38 C.F.R. § 19.31 (2012).

While not certified to the Board as issues on appeal, as described in the Remand section hereinbelow, the issues #4-8 captioned above are included as they must be remanded to the RO pursuant to Manlincon v. West, 12 Vet. App. 238 (1998). 

The Board has considered documentation included in the Virtual VA system in reaching the following determination.  

The issues #2-8 captioned hereinabove are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 1992 rating decision denied the Veteran's claim of service connection for a right hip disorder; she was notified of that decision and apprised of her appellate rights, but did not appeal in a timely manner.

2.  The evidence pertaining to the right hip disorder received subsequent to the August 1992 rating decision relates to a previously unestablished fact, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim of service connection for a right hip disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Given the favorable action taken hereinbelow, a detailed discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In a rating decision of August 1992, the RO denied the Veteran's claim of service connection for a right hip disorder.  The evidence of record at the time consisted of statements from the Veteran, service treatment records, VA treatment records, private treatment records, and VA examination reports.  The RO held that there was no evidence to establish service connection for the disability.  

The Veteran was properly notified of the August 1992 decision, but did not initiate a timely appeal.  See 38 C.F.R. § 20.200 (2012).  Moreover, there was no material evidence received pertinent to the issue within one year of the issuance of the decision.  38 C.F.R. § 3.156(b).  

The August 1992 decision is final as to the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The present appeal was initiated in 2007.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by these regulation, and by judicial caselaw, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's August 1992 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The pertinent evidence added to the claims file since August 1992 includes additional statements from the Veteran, private treatment records, and VA treatment records.  As noted, at the time of the 1992 rating decision, there was no evidence of a link to service.  

The additionally received treatment records include two statements from VA physicians.  

In a May 2011 record, the physician indicated the Veteran suffered from chronic right hip pain, originating from 20 years ago.  

In a January 2013 record, it was noted that the Veteran has suffered from chronic pain, to include polyarthralgia, following the removal of a dermatofibroma.  The dermatofibroma was removed in service.

The Board finds that the evidence is "new" in that it was not before agency decisionmakers at the time of the August 1992 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  

Moreover, the Board finds this evidence "material" as it tends to lend some support to a necessary element of the Veteran's claim for service connection, that of a nexus to military service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.")  

Accordingly, Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim.

Under these circumstances, the Board concludes that the criteria for reopening of the claim of service connection for a right hip disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been presented to reopen the claim of service connection for a right hip disability, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  


REMAND

After having carefully considered the case, and for the following reasons, the Board believes that the claims remaining on appeal must be remanded for further development of the record.  

Initially, the Board notes that there appear to be outstanding private medical records relevant to the claims remaining on appeal.  

In an October 2007 handwritten letter, the Veteran stated she had received treatment for the disabilities on appeal from Dr. C. and Dr. B.  She provided addresses for these providers.

In a March 2011 VA Form 21-4142, the Veteran requested that VA retrieve her records from Americare Home Health Services.

The file does not contain records from this source, nor does it appear that the RO made any request for them. 

38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  VA must attempt to obtain these private medical records.

In addition, the record shows that the Veteran is in receipt of disability benefits through the Social Security Administration.  See June 1992 VA Form 21-4138.  

On remand, the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as any supporting medical records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that both the final Social Security Administration, as well as records upon which that decision was based, should be obtained); 38 C.F.R. § 3.159(c)(2) (2012).  

A remand is also required in order to afford the Veteran a VA examination to determine the nature and likely etiology of the claimed right hip and leg conditions.  

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  

Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310(b).  

Here, the Veteran has received various diagnoses pertaining to her right lower extremity.  She been diagnosed with degenerative changes of the right hip, documented in a September 2007 private x-ray report.  She has also been diagnosed with polyarthralgia with right hip pain and parasthesias in the right leg, and neuropathy of the right lower extremity.  See May 2011 and January 2013 VA treatment records.   

Additionally, the Veteran is already service connected for limitation of motion of the right ankle and the residuals of the removal of a dermatofibroma of the right leg.

As for the in-service incurrence of the conditions, VA has conceded that the Veteran suffered an injury to her right leg and hip in 1984 while in service.  See October 1986 Rating Decision.  She struck her leg on the base of a bed frame, and developed a lump.  Id.  The lump became larger and she was eventually hospitalized and treated surgically.  Id.  Her service treatment records are replete with documentation of this injury.  See, e.g., April 1984 and March 1986 service treatment records.

A VA medical opinion has not been obtained concerning the origin of the claimed right leg or hip disabilities, to include their possible relationship to service and/or her already service-connected status-post removal of dermatofibroma and right ankle disabilities.  Such information is necessary to properly adjudicate these claims.

The Board also finds that further development is required with regard to the issues #4-8.

In August 1992, the RO denied the Veteran's claim for a back disability.  The Veteran was properly notified of the decision, but did not appeal.  The decision became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

In July 2008, the RO again denied the Veteran's claim of service connection for a low back disability.  In June 2009, the Veteran expressed her disagreement with this denial.

Also in July 2008, the RO denied the claim for a compensable rating for the service-connected right ankle disability.  In June 2009, the Veteran expressed her disagreement with this denial.  Subsequently, in September 2010, the RO increased the rating to 10 percent.  In October 2010, the Veteran expressed her disagreement with both the rating assigned and its effective date.  

In September 2010, the RO also denied service connection for hyperostosis and entitlement to automobile and adaptive equipment, or adaptive equipment only.  The Veteran expressed her disagreement with these denials as well in October 2010.  She also again disagreed with a denial of service connection for a lumbar spine disorder. 

The Board notes that, while the Veteran additionally disagreed with the RO's denial of service connection for a sacroiliac injury (previously characterized as trochanteric bursitis of the right hip) in October 2010, further action is not necessary as the claim of service connection for a right hip disorder is already on appeal.

As the Veteran's expressions of disagreement are dated from within one year of the pertinent rating decisions, a SOC is required.  

Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999). 

Finally, the claims file shows that, since the issuance of the December 2011 Supplemental Statement of the Case, many relevant medical records were added to both to the Veteran's Virtual VA file, and the regular claims file.  

As the record does not contain a waiver of RO jurisdiction with regard to these records, and on remand, all evidence received since the December 2011 Supplemental Statement of the Case must be addressed.  See 38 C.F.R. §§ 19.37, 20.1304 (2012).

Accordingly, these remaining claims for REMANDED to the RO for the following action:

1.  The RO should furnish the Veteran a fully responsive SOC with respect to the following issues:  whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disorder; service connection for hyperostosis; entitlement to automobile and adaptive equipment or adaptive equipment only; an increased rating for the service-connected disability manifested by limitation of motion of the right ankle; and an effective date earlier than March 15, 2010, for the assignment of a 10 percent rating for the service-connected disability manifested by limitation of motion of the right ankle.

The Veteran should be advised of the time period in which a Substantive Appeal must be filed in order to obtain appellate review of this matter.  These matters should be returned to the Board for further appellate consideration unless the Veteran files a timely Substantive Appeal for it.

2.  The RO should take all indicated action to obtain copies of the Social Security Administration (SSA) records pertinent to the Veteran's award of Social Security disability benefits.  

3.  The RO should take appropriate steps to contact the Veteran and request that she provide authorization forms necessary to allow the RO to obtain records from the following private providers:  Dr. C., Dr. B. and Americare Home Health Services

Thereafter, the RO should attempt to obtain copies of all pertinent records.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and the compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

4.  The RO then should have the Veteran scheduled for a VA orthopedic examination to address the nature and likely etiology of the claimed right leg and hip disorders.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and clearly identify all disabilities affecting the Veteran's right hip and leg.  

The examiner should then offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any current right leg or hip disability is causally related to any injury or other event or incident of the Veteran's period of active service.
	
The examiner should additionally offer comments and an opinion addressing whether it is at least as likely as not that any right leg or hip disability was caused or aggravated (permanently made worse) by the service-connected status-post dermatofibroma removal or limitation of motion of the right ankle.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

5.  The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the requested examination has been completed, the RO should review the examination report to ensure they it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

7.  After completing all indicated development, the RO then should readjudicate the claims remaining on appeal in light of all the evidence on file. If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WIKKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


